Filed 12/16/14 In re Isabel G. CA2/6

              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                            DIVISION SIX


In re ISABEL G., a Person Coming Under                                 2d Juv. No. B257080
the Juvenile Court Law.                                              (Super. Ct. No. J069360)
                                                                        (Ventura County)

VENTURA COUNTY PUBLIC SOCIAL
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

ANGELICA N. et al.,

     Defendants and Appellants.



                 Angelica N. (Mother) and Jaime G. (Father) appeal from a June 4, 2014
order terminating their parental rights to Isabel G. and freeing the child for adoption.
(Welf. & Inst. Code, § 366.26.)1 Mother contends that substantial evidence does not
support the trial court's finding that Isabel was adoptable (id., subd. (c)(1)(B)) and that
exceptions based upon a beneficial parent-child relationship (id., subd. (c)(1)(B)(i))



1
    All statutory references are to the Welfare and Institutions Code.
and a strong sibling relationship (id., subd. (c)(1)(B)(v)) preclude the child's adoption.
We affirm.
                     FACTUAL AND PROCEDURAL HISTORY
              On May 1, 2013, a passerby found Isabel wandering in the streets, alone,
barefoot and dirty. The passerby took Isabel to the Oxnard Police Department. When
Mother returned home and found Isabel missing, she contacted the police department
and was invited to come to the police station to pick her up. When she arrived, Mother
was arrested for being under the influence of a controlled substance and child
endangerment. Isabel and her four half-siblings were detained by Ventura County
Human Services Agency (HSA).
              The detention report states that Mother began using methamphetamine
and heroin in 2001. Although she was sober for a while, Mother admitted she
"slipped" again about five months before she was arrested and resumed daily use of
methamphetamine and heroin. On the day Isabel was detained, Father was in federal
prison. He is not expected to be released until 2018. Richard M., the father of Isabel's
four half-siblings, was in county jail.
              An amended dependency petition filed on May 31, 2013, charges the
parents of the children with failing to protect them (§ 300, subd. (b)) and failing to
provide support (id., subd. (g)). The trial court detained the children and ordered
reunification services and supervised visits for Mother and Richard M. The decision
about providing services to Father was deferred to the six-month review hearing.
              At the six-month review hearing, HSA reported that Isabel and her half-
siblings had been placed with S. M., the paternal aunt of Isabel's half-siblings. HSA
noted Mother did not do well with reunification services. She failed to maintain
contact with the social worker, failed two drug treatment programs and missed drug
tests for seven months. Mother did not keep to the visitation schedule and was
frequently late when she did show up to spend time with Isabel. HSA reported Father
was still in federal prison and that although messages had been left for him, he never
made contact with Isabel. Although S. M. was willing to be the guardian of Isabel's

                                            2
four half-siblings if reunification with their father failed, she was not willing to
provide a permanent home for Isabel because the child is not related to her.
              The trial court terminated services for Mother and bypassed services to
Father and set the matter for a permanent plan hearing. (§ 366.26.)
              By the time of the section 366.26 hearing on May 7, 2014, Mother's
circumstances were worse. She had been discharged from another treatment program
because she was caught in possession of drugs. She was homeless and tested positive
for opiates. Her supervised visits with Isabel were minimal and when they occurred,
they were unproductive. A prospective adoptive parent was identified for Isabel and
her transition into this home was underway. The report said Isabel was happy and was
adjusting to her new home. The adoption worker reported that Isabel was adoptable
and said that even if the placement with the prospective adoptive parent failed, it was
likely Isabel could be placed with another prospective adoptive parent. Contact
between Isabel and her half-siblings would be established and maintained after the
adoption.
              The trial court found that Isabel was adoptable and concluded exceptions
to the rule requiring termination of Mother's and Father's parental rights did not apply.
The trial court terminated Mother's and Father's parental rights. We review for
substantial evidence in the record to support the trial court's factual findings and
determine whether the trial court abused its discretion in concluding the exceptions to
the rule requiring that Mother's and Father's parental rights be terminated were not
proven or significant enough to compel a plan other than adoption. (In re Bailey J.
(2010) 189 Cal.App.4th 1308, 1314-1315.)
                                       Adoptability
              Section 366.26, subdivision (c)(1)(B) requires the juvenile court to
terminate parental rights if it finds by clear and convincing evidence that a child is
likely to be adopted. Before a hearing to terminate parental rights, the agency
supervising the child must submit an adoption assessment. (§ 366.21, subd. (i).)


                                             3
                 HSA's May 27, 2014 adoption assessment satisfies all the requirements
of section 366.21, subdivision (i). The report provides substantial evidence that Isabel
is likely to be adopted because she is healthy, well-adjusted, and in June 2014 was
transitioning easily into the custody of a prospective adoptive parent. Isabel has no
unresolved issues concerning her physical or emotional health or special medical
needs.
                 Mother argues that there is no substantial evidence to support a finding
that Isabel was likely to be adopted in a reasonable time because: (1) the prospective
adoptive parent had only cared for Isabel for three weeks and more time was needed to
assess her suitability; (2) the prospective adoptive parent had not signed a contract
guaranteeing that Isabel will continue to have contact with her half-siblings; and
(3) HSA made no other efforts to identify a prospective adoptive parent.
                 "[T]he inquiry as to whether a child is likely to be adopted does not
focus on the adoptive parents, but rather, on the child." (In re Josue G. (2003) 106
Cal.App.4th 725, 733.) HSA's section 336.26 report and the uncontradicted testimony
of social worker Karin Penanhoat establish that Isabel is happy in the home of the
prospective adoptive parent and that she already relies upon this caregiver for comfort
and support. Penanhoat testified that the prospective adoptive parent not only supports
the continuation of Isabel's relationship with her half-siblings, she is "adamant" that it
continue.
                 Even if the foster parent is ineligible or unable to adopt Isabel, the
juvenile court reasonably found Isabel is adoptable based on the overwhelming
evidence in the record that she is in good physical, emotional, and developmental
condition. "The fact that the child is not yet placed in a preadoptive home nor with a
relative or foster family who is prepared to adopt the child, shall not constitute a basis
for the court to conclude that it is not likely the child will be adopted." (§ 366.26,
subd. (c)(1).)




                                               4
                            Parent-Child Beneficial Relationship
               When reunification fails and a child is likely to be adopted, parental
rights must be terminated to pave the way for the Legislature's preference for a
permanent plan of adoption. (In re Autumn H. (1994) 27 Cal.App.4th 567, 573) There
are six enumerated statutory exceptions to this rule that allow for an alternative to
adoption if a compelling reason shows termination of parental rights would be
detrimental to the child.
               "Because a parent's claim to such an exemption is evaluated in light of
the Legislature's preference for adoption, it is only in exceptional circumstances that a
court will choose a permanent plan other than adoption. [Citation.]" (In re Scott B.
(2010) 188 Cal.App.4th 452, 469.) Mother argues that the beneficial parent-child
relationship exception precludes adoption. (§ 366.26, subd. (c)(1)(B)(i).) We
disagree.
               To establish the beneficial relationship exception, Mother must prove
that she maintained regular visitation and contact with Isabel and that the benefits of
continuing the parent-child relationship outweigh the benefits of adoption. (In re
Marcelo B. (2012) 209 Cal.App.4th 635, 643 ["'frequent and loving contact'" not
sufficient to establish beneficial parental relationship]; see In re C.F (2011) 193
Cal.App.4th 549, 554 [sporadic visitation not enough].) The court considers facts such
as (1) the age of the child, (2) the portion of the child's life spent in the parent's
custody, (3) the positive or negative effect of the interaction between the parent and
the child, and (4) the child's particular needs. (In re Helen W. (2007) 150 Cal.App.4th
71, 81.) "A biological parent who has failed to reunify with an adoptable child may
not derail an adoption merely by showing the child would derive some benefit from
continuing a relationship maintained during periods of visitation with the parent.
[Citation.]" (In re Angel B. (2002) 97 Cal.App.4th 454, 466.)
               Here, the report submitted by HSA reflects that Mother's contact with
Isabel was irregular and unproductive. At the six-month review hearing, Mother's
contact with Isabel was described as "inconsistent." She missed many visitations and

                                              5
was late to others. Although HSA later noted Mother's contact became more regular
and consistent, the visits did not demonstrate a close relationship of mother and child
but instead suggested a relationship akin to that of a friend or distant relative. The
record shows Isabel would often not greet her mother and showed no distress when she
left. Mother failed to progress beyond supervised visits, failed to comply with the case
plan, failed to deal with her addictions or obtain and keep housing. During her
visitations with Isabel she expressed more concern about her personal troubles than
with meeting her daughter's need for affection, support and care.
              But even if the regular contact/visitation element of the exception was
arguably satisfied, there is no evidence that "severing the natural parent-child
relationship would deprive [Isabel] of a substantial, positive emotional attachment
such that [Isabel] would be greatly harmed. [Citations.]" (In re Angel B., supra, 97
Cal.App.4th at p. 466.) The trial court reasonably concluded that Mother's relationship
with Isabel does not outweigh the permanency and stability of an adoptive placement
that this child badly needs. (Id., at p. 468.) "The reality is that childhood is brief; it
does not wait while a parent rehabilitates himself or herself. The nurturing required
must be given by someone, at the time the child needs it, not when the parent is ready
to give it." (In re Debra M. (1987) 189 Cal.App.3d 1032, 1038.)
                              Sibling Relationship Exception
              Mother and Father contend substantial evidence compels a finding that
terminating parental rights will interfere with Isabel's relationship with her siblings and
that continuing the relationship outweighs the benefit of adoption. We disagree.
              Section 366.26, subdivision (c)(1)(B)(v) provides an exception to the
preference for adoption when the court finds termination of parental rights would be
detrimental to the child because "[t]here would be substantial interference with a
child's sibling relationship, taking into consideration the nature and extent of the
relationship, including, but not limited to, whether the child was raised with a sibling
in the same home, whether the child shared significant common experiences or has
existing close and strong bonds with a sibling, and whether ongoing contact is in the

                                              6
child's best interest, including the child's long-term emotional interest, as compared to
the benefit of legal permanence through adoption."
              "Reflecting the Legislature's preference for adoption when possible, the
'sibling relationship exception contains strong language creating a heavy burden for
the party opposing adoption. It only applies when the juvenile court determines that
there is a "compelling reason" for concluding that the termination of parental rights
would be "detrimental" to the child due to "substantial interference" with a sibling
relationship.' [Citations.]" (In re Celine R. (2003) 31 Cal.4th 54, 61.)
              To establish the sibling exception Mother and Father must show Isabel
has a significant relationship with her siblings, that ongoing contact with them is in her
best interest, that termination of that contact would be detrimental and that this
outweighs the benefits of permanence though adoption. (See In re L.Y.L. (2002) 101
Cal.App.4th 942, 952 [the trial court must "balance the beneficial interest of the child
in maintaining the sibling relationship, which might leave the child in a tenuous
guardianship or foster home placement, against the sense of security and belonging
adoption and a new home would confer"].)
              HSA concedes Isabel had a strong bond with her half-siblings and that
separating her from her siblings will have an impact that may need to be addressed in
counseling. But Isabel's half-siblings live with their paternal aunt who is unrelated to
Isabel. Although she was willing to care for Isabel temporarily, the aunt is unwilling
to be Isabel's adoptive parent or guardian. Thus although it is inevitable that Isabel
and her half-siblings will not live together, it is notable that the prospective adoptive
parent expressed a firm preference to maintain the sibling relationship and to facilitate
visitation.
              The trial court balanced the benefit of maintaining the sibling
relationship, that would leave the children in a tenuous guardianship or foster home
placement, against the sense of security and belonging adoption would confer. The
trial court struck the balance in favor of adoption. It did not err.


                                             7
             The judgment (order) is affirmed.
             NOT TO BE PUBLISHED.




                                        BURKE, J.*


We concur:



             GILBERT, P. J.




             YEGAN, J.




*
 (Judge of the Superior Court of San Luis Obispo County, assigned by the Chief
Justice pursuant to art. 6, § 6 of the Cal. Const.)
                                         8
                                Bruce A. Young, Judge

                          Superior Court County of Ventura
                         ______________________________


             Aida Aslanian, under appointment by the Court of Appeal, for Defendant
and Appellant Angelica N.
             Linda Rehm, under appointment by the Court of Appeal, for Defendant and
Appellant Jaime G.
             Leroy Smith, County Counsel, County of Ventura, Patricia McCourt,
Assistant County Counsel, for Plaintiff and Respondent.